Case 2:19-cv-10766-GGG-MBN Document 106-9 Filed 04/20/20 Page 1of1

RAYMOND C. BURKART, JR., ATTORNEY AT LAW, LLC
321 N. FLORIDA ST., SUITE 104
COVINGTON, LA 70433
TEL. NO. (985) 893-3390
FAX (985) 892-4100

April 17, 2020

Ellyn J. Clevenger, Esq.
Wendy Manard

1100 Poydras St. # 2610
New Orleans, LA 70163

Re: Reeves v. City of New Orleans, et al 19-10766 USDCED (1-5)
Via email

Dear Ms. Clevenger:

This correspondence will acknowledge receipt of your email dated April 17, 2020 at
10:36 am.

Although your response is evasive, I feel to continue my efforts to have a conference will
evolve into nothing more than another delay tactic.

I will seek guidance from the court.

I do not use Google as my search engine and request you either send me the documents
described in your response dated April 16, 2020 to me via my email so I can make a
secured download for my files, or send me a disc with the proper responses to my
discovery.

;

/
7 Sincerely,

| al
fj ee

f /
Raymond C. Burkart, Jr.

oc: E. Hessler
K. Boyle
R. Sha
W. Goode

 

 
